Citation Nr: 1535201	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  He died in April 2007.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

In January 2011, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In April 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development, including requesting service records reflecting the Veteran's service in Thailand and Vietnam.

The Board denied this appeal in an April 2012 decision.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2012, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the April 2012 Board decision, and remanded the case to the Board for action consistent with the terms of that JMR. 

In March 2013, the Board remanded the case to the AOJ in an effort to comply with the terms of the JMR.  Following return of the case to the Board, the Board denied the appeal in an August 2013 decision. 

The appellant appealed the August 2013 decision to the Court.  In April 2014, the Court granted another JMR of the Parties, vacated the August 2013 Board decision, and remanded the case to the Board for action consistent with the terms of the JMR.  In September 2014, the Board remanded the case to the AOJ in an effort to comply with the terms of the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2011 remand, the Board directed the AOJ to conduct appropriate development to ascertain whether there are any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, to include potential Travel Voucher Forms (DD Form 1351-2) that might show that his plane stopped at Ton Son Nhut Air Force Base (AFB) in Vietnam, as alleged by the appellant.

In the October 2012 JMR, the Parties agreed that the development directed by the Board in the April 2011 Remand had not been carried out, and therefore returned the case to the Board.  The Board remanded the case to the AOJ in March 2013 with the same directive that was in the April 2011 Remand. 

In an April 2013 Personnel Information Exchange System (PIES) request to the record repository, the AOJ asked the National Personnel Records Center (NPRC) to obtain the Veteran's travel status from Thailand in July 1966 and July 1967 to include potential Travel Voucher Form DD 1351-2.  

No response to this request was associated with the claims file and the AOJ issued a Supplemental Statement of the Case in May 2013 without any mention of the request. 

In the April 2014 JMR, the Parties agreed that the claims file was devoid of any response to the April 2013 request or any letter notifying the appellant that the requested records were unavailable.  

The Parties agreed that a remand to the Board was necessary for compliance with the Board's March 2013 Remand directives. 

As a result, in September 2014, the Board again remanded the claims to request any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, to include any potential Travel Voucher Forms (DD Form 1351-2).  

In response, the AOJ did obtain the Veteran's complete personnel file.  This file does not include any Travel Voucher Forms for the time frame in which the Veteran served in Thailand.  The file does include a Permanent Change of Station Order dated April 15, 1967, showing that the Veteran was going to be changing his duty station from Takhli AFB in Thailand to Dow AFB in Maine.  The order instructed the Veteran to report to a billeting office in Bangkok.  It also indicates that military aircraft was authorized for the Veteran's overseas travel and that July 15, 1967 had been assigned as the date he was eligible to return from overseas.  

Additionally, the personnel file contains a record of Foreign Service Tours listed on an AF Form 1712 that indicates that the Veteran departed for Thailand duty on July 15, 1966 and returned from Thailand duty on July 23, 1967.   

The Board notes that the AOJ's obtaining of the personnel file in response to the Board's September 2014 remand constitutes only partial compliance with the remand and with the instructions of the prior JMRs.  Consequently, a further remand is necessary to ensure substantial compliance.    

As the JMRs in this case make clear, a Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271   (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Conduct any additional development to ascertain whether there are any available records pertaining to the Veteran's travel status to and from Thailand in approximately July 15, 1966 and July 23 1967, respectively, to include any potential Travel Voucher Forms (DD Form 1351-2).  

The Board is cognizant that the AOJ has already obtained the Veteran's complete personnel file.  However, in light of Court actions in this case, to ensure appropriate compliance, the AOJ should make a request to the Joint Services Records Research Center (JSRRC) to attempt to obtain any information that might verify the appellant's assertion that the Veteran's plane stopped at Ton Son Nhut AFB on his way to duty at Takhli AFB on approximately July 15, 1966 or on his way from duty at Takhli AFB to his new assignment in Maine in approximately July 23, 1967.  The request should include this assertion by the appellant, along with a copy of the Veteran's DD-214, his list of duty assignments (i.e his chronological listing of service contained in his personnel file); a copy of the newly received April 15, 1967 Permanent Change of Station Order (contained in the Veteran's personnel file), a copy of the Air Force Form 1712 with listed Foreign Service Tours (also contained in the personnel file and received from the  appellant in late June 2011); and any other information deemed pertinent.  In addition, the AOJ should include the following language in the request to JSRRC:

"If the documentation we've provided is insufficient to allow for an attempt to obtain information that might verify whether the Veteran's plane stopped at Ton Son Nhut airbase during his travel to or from Thailand, please indicate what specific information would be required in order to attempt such verification." 

2.  Consider whether there are any alternative sources that might be able to verify whether the Veteran's plane stopped at Ton Son Nhut airbase during his travel to or from Thailand.  If so, make appropriate requests to such sources.    

3.  If the above development efforts are not successful in obtaining information verifying that the Veteran's plane stopped at Ton Son Nhut airbase during his travel to or from Thailand, send a letter to the appellant and her representative informing them of the results of the development.  This letter should include a certification from the AOJ that further attempts to obtain records that might verify that the Veteran's plane stopped at Ton Son Nhut airbase during his travel to or from Thailand would be futile, in accordance with 38 C.F.R. § 3.159(e).  

4.  This is a complex case that has been repeatedly before the Veterans Court.  Review the actions taken to ensure that they are in complete compliance with remand instructions 1 to 3.

5.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter he Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

